The overruling of the certiorari was not error.
                        DECIDED DECEMBER 4, 1945.
Henry Rink brought suit, in a justice's court, against Ben Jessup and Joseph M. Dixon, the suit being based on an alleged judgment obtained by the plaintiff against the defendants in a New York court. Upon the trial in the justice's court, a judgment in favor of the defendant Jessup was rendered, the other defendant having filed no answer to the suit. Rink obtained a writ of certiorari, which the judge of the superior court overruled, and that judgment is assigned as error.
The petition for certiorari alleged that Rink "offered in evidence a judgment fi. fa. in his favor, against the defendants, from the *Page 219 
municipal court of the City of New York, Borough of Brooklyn, 6th District." The petition for certiorari shows that Rink offered no other evidence; and no certified copy or exemplification of the alleged foreign judgment was set forth in the petition or attached thereto as an exhibit. The petition and the answer of the justice thereto showed that the defendant Jessup filed a plea alleging: that the purported foreign judgment is not a valid judgment for the reason that he was not a resident of the State of New York, but was a resident of the State of Georgia, and he was not personally served in that suit, and did not appear therein or consent to the jurisdiction of that court; that the purported judgment is not binding on this defendant; that it does not show according to the exemplification thereof that it was signed by the judge or by the clerk of said court, as such officials; and that the exemplification of the judgment is defective in that it does not show that the court had jurisdiction of the person of said Jessup, since it shows on its face that he was not a resident of the State of New York, but was a resident of the State of Georgia.
The petition for certiorari further alleged that the defendant Jessup testified that he was never personally served with a copy of the New York suit, that he owed the plaintiff nothing, and had a valid defense to the claim against him. The petition alleged that this testimony of Jessup was admitted over the plaintiff's objection; but that allegation is not verified in the answer of the magistrate, and, on the contrary, the justice of the peace stated that according to his memory the testimony was admitted in evidence without any objections, and the answer was not traversed or excepted to.
Under the above-stated circumstances, this court can not hold that the judge of the superior court erred in overruling the certiorari.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.